Citation Nr: 1814733	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for vertigo.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Christie Bhageloe, Esq.



ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran withdrew her request for a Board hearing. Accordingly, her request for a hearing is deemed withdrawn.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's right knee disability did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. The Veteran's vertigo did not manifest during service and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for vertigo have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of June 2013 and April 2014 letters.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate her claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor her representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from Social Security Administration.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records has been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in April 2014 and a VA questionnaire in September 2014. Based on the examination, questionnaire, and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to her claim for service connection for vertigo but finds no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Although the Veteran has a current diagnosis of vertigo, there is no competent and credible evidence of an in-service event, injury or disease. The service treatment records show that the Veteran generally had no vertigo-related symptoms, diagnosis or treatment during service.  Accordingly, the Board finds that a VA examination is not required for her vertigo.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examination where necessary. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Right Knee Disability

At the outset, the Board notes that the Veteran has a current diagnosis of right knee pain and torn medial collateral ligament (MCL) of the right knee.  As such, the first element of service connection is met.

In regards to the second element, a review of the service treatment records shows that the Veteran fell in a ditch and injured her right knee.  Specifically, the service treatment records show that on induction examination the Veteran had normal lower extremities with no swollen or painful joints, arthritis, or bone or joint deformity. However, in October 1978, the Veteran fell in a ditch and sustained an injury to the right knee.  The Veteran re-injured her right knee in December 1978.  The Veteran was fitted for crutches and placed on limited light work duty. At the Veteran's September 1979 separation examination, the service treatment records note that the Veteran had a 2.5 inch scar on her right knee, but otherwise had normal lower extremities.  However, as the Veteran sustained multiple traumas on her right knee in service, the Board finds that the second element of service connection has been met. What remains for consideration is whether the Veteran's current right knee disability is related to her in-service injury. 

A review of the records shows that the preponderance of the evidence is against a finding of a nexus between the Veteran's right knee disability and the injuries she sustained during active duty service.  Specifically, in the April 2014 VA examination, the examiner opined that the Veteran's current right knee disability, right medial collateral ligament partial tear, is not caused by or a result of right knee injury during active military service.  The examiner stated that the right knee injury the Veteran sustained during service was an acute and transitory episode as evidenced by silence of the remainder of the service medical record for continued treatment of any chronic disability.  In fact, the records reflect only conservative treatment from October 1978 to January 1979.  Even on the separation examination, the Veteran had a normal orthopedic examination, and she declined further evaluation of any chronic medical problems.  Despite the Veteran's lay statements, the examiner concluded that the Veteran's current right knee diagnosis is fully and completely the result of a fall injury the Veteran sustained in 2009 and not due to or aggravated by active military service, to include the acute and transitory episode of right knee pain during active service. 

In the September 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire, the examiner affirmed that the Veteran is diagnosed with right knee meniscus tear.  However, no medical opinion was provided as to whether the Veteran's current right knee disability is caused by or etiologically related to the in-service injury. 

The Board acknowledges the Veteran's lay statement that her right knee disability was caused by in-service injury. While the Veteran is competent to testify as to the facts and circumstances of her active duty service, she is not competent to opine as to the presence of a causal connection between the right knee disability and her active duty service, as to do so requires medical and technical knowledge which are beyond the Veteran's expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).  Rather, the Board gives great weight to the April 2014 VA examiner's opinion as the examiner considered the medical records and the Veteran's lay statements, and rendered an opinion that is consistent with, and supported by, the treatment records. Specifically, the examiner acknowledged the right knee injury that the Veteran sustained in service but found that the injury was acute and transitory as evidenced by conservative treatments and normal orthopedic findings in the separation examination. This thorough medical opinion weighs against a finding of a link between the current disability and the in-service occurrence or event. 

In conclusion, although the Veteran has established a current disability of right knee disability and in-service injury, the preponderance of the evidence establishes that the current disability did not manifest during service or for many years thereafter and is not otherwise related to her active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for right knee disability is denied.

B. Vertigo

After a review of the record, the Board finds that although the Veteran has a current diagnosis of vertigo, she does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence of a disease or injury, and no medical nexus between active service and the current disability has been established. 

At the outset, the Board notes that the Veteran has a current diagnosis of vertigo. As such, the first element of direct service connection is met.

In regards to the second element, a review of the service treatment records shows no vertigo-related diagnosis, symptoms, or treatment, with the exception of a single complaint of dizziness and nausea in July 1978.  Otherwise, including at her separation examiantion, the Veteran was noted to have a normal head, heart, endocrine system, and neurological system with no dizziness or fainting spells reported or observed.  The earliest record of complaint of dizziness and light-headedness was in November 1984, about five years after service.  The Veteran was not diagnosed with vertigo until 2013, more than thirty years after service. Accordingly, the Board finds that there is no in-service injury, disease, or event, and no nexus between the Veteran's service and her current diagnosis of vertigo. In addition, there is no evidence of record to support her contention that her current vertigo is etiologically linked to her time in service. Further, as there is a lack of any objective finding that the Veteran sustained any injury or event during service to cause vertigo, any assertion of continuous vertigo symptoms would be contradicted by the clinical evidence. Thus, the Board finds that service connection for vertigo is not warranted.

In conclusion, although the Veteran has established a current disability of vertigo, the preponderance of the evidence establishes that the Veteran's vertigo did not manifest during service or for many years thereafter, and is not otherwise related to her active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for vertigo is denied.


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for vertigo is denied.


REMAND

Unfortunately, a remand is required regarding the Veteran's claim for service connection for an acquired psychiatric disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration. 

A review of the records shows that PTSD Disability Benefits Questionnaires (DBQs) were conducted by the Veteran's treatment providers in December 2013, October 2014, and November 2017.  In the December 2013 DBQ, the evaluator opined that due to the symptoms of both bipolar disorder and PTSD, the Veteran cannot work or maintain employment.  In the October 2014 DBQ, the examiner-the Veteran's treating psychologist-opined that the Veteran has been increasingly unable to maintain professionalism in safety administration and is unable to manage supervisory or technical responsibilities due to hyperarousal symptoms including frequent panic attacks.  The psychiatrist also noted the Veteran's reported stressor of sexual assault and harassment and linked the stressor to the diagnosis of PTSD. In the November 2017 DBQ, the Veteran's treating psychologist again diagnosed PTSD and bipolar disorder and opined that the Veteran has total occupational and social impairment due to symptoms of PTSD from military sexual trauma.  

However, the Board notes that despite the three DBQs of record, the Veteran has not been provided a VA psychiatric examination to assess the nature and etiology of her claimed psychiatric disorder. Further, none of the evalutors provided adequate opinions as to whether it is at least as likely as not that a nexus between the Veteran's current psychiatric disorder and the in-service stressors is present.  

In light of the above considerations, the Board concludes that VA examination is needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma. Specifically, the AOJ must arrange for Veteran to undergo VA examination by a qualified VA examiner. The examiner must clarify what psychiatric disorder or disorders the Veteran currently experiences, and must provide a well-reasoned opinion as to whether the Veteran currently experiences PTSD due to military sexual trauma, or otherwise has a psychiatric disorder related to service. In rendering this opinion, the examiner must specifically discuss the in-service assault stressor described by the Veteran as well as the statements from her family memgers regarding subsequent changes in behavior. The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file. Such opinions are needed to fully and fairly evaluate the claim of service connection for an acquired psychiatric disorder. See 38 U.S.C. § 5103A(d) (2012).

Further, the Board notes that a supplemental statement of the case (SSOC) has not been issued for this claim after the November 2017 DBQ was completed.  Thus, if the benefit sought is not granted in full on remand, a SSOC should be issued taking into account the evidence received since the September 2014 statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current psychiatric disorder, to include PTSD and biploar disorder. The claims file, including a copy of this Remand, must be made available to the examiner. A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner must, first, identify each current psychiatric diagnosis found to be present.

For each diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

The examiner must provide additional opinion and discussion as to whether it is at least as likely as not that the Veteran currently experiences PTSD in light of her contentions regarding in-service sexual assault and harassment, buddy statements from family members concerning behavior changes after the alleged assault, and any other evidence submitted or obtained pursuant to this remand. The examiner must further discuss the post-service diagnoses of PTSD in the context of any negative opinion.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


